Title: Andrew Logan to Thomas Jefferson, 30 December 1811
From: Logan, Andrew
To: Jefferson, Thomas


          
                  
                     Sir, 
                   
                      
                        Lancaster Dec. 30, 1811.
          
		  Forgive an intrusive young man for taking the liberty of writing to you on a subject which is of So little importance both to you and to the community generally—that it is possibly 
                  possible you may deem it not worth an answer.—In the course of last week I had a political contest with a gentleman in Lancaster; he states to me that you sold to Englishmen all the stock of the U. S. Bank that is possessed by foreigners, and declares you to be the soal cause of the Congress not chartering that bank, and he also stated to me that without the concent of any authority from government you sold these shares of 
                  
                  stock which were reserv reserved for the benefit of U.S. Our contention was warm and maintained with equal warmth on both sides. I had some grounds for believing he would have resorted to desperate measures, but as I appeared resolutely determined
			 to meet him in any way I presume he has given his rage to the empty wind, and suffered it to be wafted to distant regions. the disput arose on a bill that was drafted by a committee from the house of representatives of this state for the chartering of said bank.—
          It is a surprising circumstance that the Legislature of this state have not got their eyes open with respect to banking.—
          Respected and reverenced father. . . . . I am a young man of only a tolerable education recieved in western Pennsylvania in the borough of Cannonsburgh at Jefferson College 15 miles from the residence of my father at the age of 16 I was taken from school where I only had remained for 18 months but had made tolerable progress in the Latin for the time. I was apprenticed to E: Pentland editor of a gazette in the town of Pittsburgh, where I served a regular apprenticeship from thence I went to Phia 
                  Philad in the fall of 1809 and in July last visited Baltimore washington 
                  Washington Alexandria Anapolis and Norfolk and have kept a Journal of all my travels thro’ those places and in Sept. last came to Lancaster, and have been impressed with the idea of going to sea, as the printing business is become so dull in this and other states that it is almost impossible to make a decent living at it.—I have long thought of making application to the
			 Secretary of the Navy for the office of 2d lieutenant if a war should insue I flatter myself I should not be the last in stepping forward to vindicate the honor of my beloved country. I wait your reply before I
			 decide on what course to pursu for a living I possess some property in the western country, though I and it are all at your disposal command me and I will obey you. I look to you for information,
			 as
			 a father I intreat you to instruct me.
			 I
			 am acquainted with Mr 
                  Boileau and all the officers of state and can procure their recommendations to any officer in the US.
          I have the honor to be
          Your obedient and very humble servant
                  Andrew Logan
        